Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed response
Applicant’s amendment to claims (filed 11/16/2020) is acknowledged and entered.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Berliner on 2/26/2021.  

Amendments to Claims
The following amendments have been entered by the examiner to the claims:
Claims 6 and 7 are amended below.  

6. (currently amended) The molecular sensor according to claim 1 wherein the chromophore is selected from the group consisting of 

.  

Status of claims
Claim 9-13 were previously canceled.  Claim 8 is canceled.  Claims 6 and 7 are amended as set forth above.  Claims 1-7 are allowed for reasons cited herein. The Office notes that the cancelation of claim 8 renders the rejection (dated 8/20/2020) of claim 8 under 35 USC 112 moot.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claimed invention is drawn to a biosenor comprising a flow path configured for flowing a solution, a source of polarized light, a detector arranged to receive light from the source after it has passed through the flow path; and a plurality of sensor elements disposed in the flow path, each sensor element comprising a scaffold moiety and one or more receptor molecules for the target molecule attached to the scaffold moiety to form a scaffold/receptor complex where the scaffold/receptor complex is incorporates a chromophore and scaffold/receptor complex has an aspect ratio greater than 5: 1; where the sensor comprises a plurality of distinct groups of sensor elements, the groups having the same scaffold moieties but different chromophores and receptor molecules for different target molecules, such that the dichroic absorbance of each group of sensor elements is at a different wavelength to that of the other groups and each group detects a different target molecule. 
The closest prior art of record teaches some elements of the claimed invention.  
Dafforn (previously cited) discloses a flow path, light source, detector and sensor elements having a scaffold and receptor molecules attached to the scaffold.  However, Dafforn fails to disclose a sensor that comprises distinct groups sensor elements where the groups have the same scaffold moieties but different chromophores and receptor molecules for different target molecules such that the dichroic absorbance of each group of sensor elements is at a different wavelength to that of the other groups and each group detects a different target molecule

Kardos (previously cited) discloses that multiplex assays provide the advantage of performing quantitation of multiple analytes on a single sample including the use of multiple chromophores used in multiplexed analysis.  However, there is no motivation to combine the art of Kardos with Dafforn where Dafforn is directed to a sensor detecting single analytes; especially in the absence of any suggestion in Dafforn to do so.  Moreover, the single analyte sensor of Dafforn would not be compatible the multiplex chromophores of Kardos unless groups having the same scaffold moieties but different chromophores and receptor molecules for different target molecules were provided.  The Office notes that Kardos does not teach these elements specifically, nor does Dafforn.  The combination of Kardos and Dafforn would not teach the limitations of the instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641